



COURT OF APPEAL FOR ONTARIO

CITATION: Lalonde v. Agha, 2021 ONCA 704

DATE: 20211008

DOCKET: C68482

Brown, Roberts and Zarnett JJ.A.

BETWEEN

Sophie Lalonde

Applicant

(Respondent)

and

Samer Agha

Respondent

(Appellant)

Robert J.M. Ballance, for the appellant

Michelle DiCarlo, for the respondent

Heard: June 29, 2021 by video
    conference

On appeal
    from the order of Justice Kirk W. Munroe of the Superior Court of Justice dated
    June 3, 2020, with reasons reported at 2020 ONSC 3486.

COSTS ENDORSEMENT

[1]

On September 24, 2021, we dismissed the
    appellants appeal. As the appellant concedes, the respondent was successful
    and is entitled to her costs of the appeal.

[2]

We do not agree that this is one
    of those exceptional cases that merits an award of full indemnity costs. The
    respondent is entitled to her costs of the appeal in the amount of $5,000,
    inclusive of all disbursements and applicable taxes.

David Brown J.A.

L.B.
    Roberts J.A.

B. Zarnett
    J.A.



